Citation Nr: 1530090	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 2006 to February 2010.  He died in June 2010.  The appellant is the Veteran's ex-wife, who brings the claim on behalf of the Veteran's minor child.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that denied service connection for the cause of the Veteran's death.  

The case was remanded to the Agency of Original Jurisdiction (AOJ) in August 2014 for additional development.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the August 2014 remand, the Board directed the AOJ to obtain the Veteran's Boise Vet Center records in light of the appellant's August 2010 statement that the Veteran was being seen by "Vickie" at the Vet Center in Boise.  

No attempt to obtain the records has been made.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board recognizes that the RO advised the appellant, in an August 2014 notice letter, to return a completed VA Form 21-4142 (Authorization and Consent to Release Information) so that VA could obtain the Vet Center treatment records and the appellant did not return the form.  Nonetheless, Vet Center records are considered VA medical records and can be obtained without a VA Authorization Form 21-4142.  The Vet Center Program was established by Congress in 1979 out of the recognition that a significant number of Vietnam era vets were still experiencing readjustment problems.  Vet Centers are community based and part of VA.  See U.S. Department of VA, Vet Center History, http://www.vetcenter.va.gov/About_US.asp.  In consideration of the foregoing, the Board finds that a remand to obtain the Vet Center records is necessary in this case.  See 38 C.F.R. § 3.159(c)(3) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, the prior remand indicated that in a September 2010 statement, the appellant reported that she spoke to other service members who were deployed with the Veteran, and reported stressful events during their deployment.  The remand noted that the appellant should be notified that she can submit lay statements from other service members who knew the Veteran in support of her claim that he had combat-related PTSD.  A letter was sent to the appellant in August 2014, but unfortunately it was not sent to her last known address of record.  The most recent address is provided in congressional correspondence dated in April 2013 on Virtual VA.  As the letter was returned to VA as undeliverable the following month, the appellant should be provided with such notice at her last known address of record.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant at her last known address of record (see April 2013 congressional correspondence on Virtual VA for her last known address) of additional evidence she may submit to support the claim, such as lay statements from the Veteran's fellow service members as to his mental state and any stressful events he may have experienced during service.  

2.  Obtain and associate with the claims file or electronic record, the Veteran's treatment records for the period from February 2010 to his death in June 2010 from the Vet Center in Boise, Idaho. 

All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 
38 C.F.R. § 3.159(e).  

3.  Then, after any additional notification and/or development deemed necessary is undertaken, including, but not limited to obtaining another medical opinion if Vet Center records are located, the issue of entitlement to service connection for the cause of the Veteran's death should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.  An appropriate period of time should be allowed for response by the appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


